DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perdices-Gonzalez et al. (US 2015/0228217), hereinafter Gonzalez, in view of Tomisawa (U.S. Patent No. 7,319,436)
	In reference to claim 1, Gonzalez discloses in Fig. 5 a liquid crystal display (LCD) device (paragraph [39]) comprising:
	a first display panel (150) having a plurality of pixels (160); and 

	the first and the second display panels being positioned in a stacked configuration in plan view. 
	  Gonzalez does not disclose an adjuster changing a relative positon between the first display panel and the second display panel.
	In the same field of endeavor, Tomisawa discloses an adjuster (motor) changing a relative positon between the first display panel (11a) and the second display panel (12a), see Fig. 5, col. 18, lines 47-64).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the adjuster in Gonzalez as taught by Tomisawa to control the images display in the display units so as to provide an observer with a three-dimensional image, as well as an image displaying method set the display modes for the display device (col. 1, lines 10-14).
	
	In reference to claim 2, Gonzalez discloses in Fig. 7, a backlight (170) and the second display (140) is located between the first display (150) and the backlight (170).

	In reference to claim 3, Tomisawa discloses the adjuster changes the relative position relative in a plane parallel to a surface of the display panel (the light of sight L as shown in Fig. 5; col. 18, lines 47-49; and Fig. 9).

	In reference to claim 4, Gonzalez discloses a plurality of gate lines in first direction (row control line in first direction) and a plurality of data lines (column control 

	In reference to claim 5, Gonzalez discloses a plurality of gate lines in first direction (row control line) and a plurality of data lines (column control lines) in a second direction (in active matrix approach, pixels 160 may arranged may be arranged along row and column, first and second direction); and Tomisawa discloses the adjuster can change the relative position of the front and rear screens in the second direction (up/down direction) as shown in Fig. 9.

 Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ng et al. (U.S. Patent No. 8,614,683) discloses display device in Figs. 3 and 4 having first display 12 and second display 14 and a distance D between the two display can be adjusted (col. 5, lines 1-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC Q DINH/Primary Examiner, Art Unit 2692